Citation Nr: 1603012	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-22 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae. 

2.  Entitlement to an initial evaluation in excess of 10 percent for herniated nucleus pulposus of L4-5 with chronic low back pain. 

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to an effective date earlier than April 20, 2011, for the grant of service connection for herniated nucleus pulposus of L4-5 with chronic low back pain. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1978 to November 1981. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from June 2010 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction of the matter has since been transferred to the RO in Little Rock, Arkansas.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2015 VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge.  In September 2015 and November 2015, the RO sent him a letter indicating that he was placed on the list for a travel board hearing and provided him the option of requesting another type of hearing (i.e. by video conference, hearing in Washington, D.C., or withdraw of his request).  The letter clearly stated that, unless otherwise notified, VA would keep his name on the list for a travel board hearing.  He did not respond to that request.  Moreover, in a November 2015 brief, the Veteran's representative reiterated his request for a hearing.  Nevertheless, to date, he has not been scheduled for such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


